                         Case 2:19-cv-14080-SDW-LDW Document 1-1 Filed 06/20/19 Page 1 of 2 PageID: 12
                                                        Exhibit A to the Complaint
Location: New Providence, NJ                                                                          IP Address: 173.63.240.120
Total Works Infringed: 33                                                                             ISP: Verizon Fios
 Work        Hash                                        UTC               Site          Published        Registered       Registration
 1           D6C69A84E33A93E55015808B02EB35CAFD158BD5    04/02/2019        Tushy         04/01/2019       05/11/2019       PA0002173888
                                                         18:17:20
 2           0B16315F57F07E173D0600CC87ABFC94AE29EC92    11/05/2018        Tushy         11/02/2018       12/10/2018       PA0002145834
                                                         21:57:05
 3           16964274EEF2DEB09294CF8A21B1AFBB9CC70842    01/18/2019        Tushy         01/11/2019       01/22/2019       PA0002147904
                                                         20:04:23
 4           18B454A9C4B392D3B36B10F5307E46926A367695    04/27/2019        Tushy         04/21/2019       06/03/2019       PA0002178776
                                                         15:11:23
 5           1D4F8BC60FF91E4A8991397E26BFAA8545914E58    11/19/2018        Vixen         11/15/2018       12/10/2018       PA0002145829
                                                         21:20:21
 6           25075BEE3E430D7FF4B45A78867471F6EA59D266    01/07/2019        Tushy         12/27/2018       01/22/2019       PA0002147899
                                                         18:34:27
 7           2609989991816C1C8336EEEAB359A23E33A025F1    02/21/2019        Tushy         02/20/2019       04/29/2019       PA0002170363
                                                         17:14:36
 8           333EF607453E84D6528AC24F90BAF0FAD4A1117A    04/02/2019        Tushy         03/27/2019       04/29/2019       PA0002169944
                                                         17:46:31
 9           3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E    04/02/2019        Blacked Raw   03/23/2019       04/08/2019       PA0002164877
                                                         18:27:44
 10          42FA8D55C449F1B251CBDCA779AF8B82B924AD80    11/26/2018        Tushy         11/21/2018       01/22/2019       PA0002149838
                                                         16:05:05
 11          5646357C2C33F1322815940754A792D16F4A3E8C    04/27/2019        Blacked Raw   04/22/2019       06/03/2019       PA0002178771
                                                         15:01:36
 12          6139AEF3696F83F031C0ED30F17BE4D3EA235E43    04/27/2019        Vixen         04/24/2019       06/03/2019       PA0002178769
                                                         14:55:23
 13          6B648DEA9BC0DB26F29C928EB2F67AE80903E94B    03/18/2019        Tushy         03/17/2019       04/08/2019       PA0002164888
                                                         03:26:41
 14          6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB    11/19/2018        Tushy         11/07/2018       11/25/2018       PA0002136607
                                                         20:08:42
 15          716BD92E139BE2039209B3F8C494B7A8356E4774    11/26/2018        Blacked Raw   11/21/2018       12/18/2018       PA0002141915
                                                         16:32:46
 16          7ADD0E09EEEF892982208191A8808453A1480C84    11/05/2018        Tushy         10/28/2018       12/10/2018       PA0002145831
                                                         22:04:08
 17          7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18    01/31/2019        Tushy         01/26/2019       02/22/2019       PA0002155150
                                                         21:09:47
                Case 2:19-cv-14080-SDW-LDW Document 1-1 Filed 06/20/19 Page 2 of 2 PageID: 13
Work   Hash                                     UTC          Site      Published    Registered   Registration
18     7C99E492EC61646CED06952C682B68AACFCD7C33 05/13/2019   Vixen     02/23/2019   04/29/2019   PA0002169931
                                                15:09:14
19     866ED08FAA30A005479E7691EE82140D1B4C8592 12/10/2018   Vixen     12/05/2018   12/18/2018   PA0002141920
                                                13:29:58
20     95268E17253E5EC3710FEE3E293364B0E32DD323 02/14/2019   Tushy     02/13/2019   03/11/2019   PA0002158596
                                                21:46:56
21     96CA0D7FF3B563FD057436FBC325B6FF3EB237B7 03/18/2019   Tushy     03/07/2019   03/31/2019   PA0002163981
                                                03:33:27
22     999C03253CE0755916BEA619580CA77216F552E6 04/27/2019   Tushy     04/16/2019   05/11/2019   PA0002173879
                                                15:15:30
23     A66C9C655E360338BD35653F211606B8DDC42727 04/27/2019   Tushy     04/11/2019   05/11/2019   PA0002173890
                                                15:43:03
24     B13AE94A241C9D4B473BBB3C26F761F76F55D935 01/07/2019   Tushy     01/06/2019   01/22/2019   PA0002147897
                                                18:34:23
25     B3D0AFF7AF8B13A26C8D737D478387C9F742628D 11/05/2018   Tushy     10/23/2018   11/25/2018   PA0002136621
                                                22:14:49
26     B7BCBF2FCDD44A8BDB3A063EB66E0773C0B07526 12/10/2018   Tushy     12/07/2018   01/22/2019   PA0002149849
                                                13:10:08
27     B80966EB25CE62DA272DA719ED0EFEF0C671D237 01/07/2019   Vixen     09/06/2018   11/01/2018   PA0002143433
                                                18:46:59
28     DBD37806A272E34CF33F9EDAF8BDA6391FF8F7C0 03/18/2019   Blacked   03/06/2019   03/31/2019   PA0002163978
                                                03:32:49
29     E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF 04/27/2019   Blacked   04/15/2019   05/11/2019   PA0002173886
                                                14:55:59
30     E61DE5DC0D526D171232A8994EAF508BD4CD7092 02/07/2019   Tushy     01/21/2019   02/22/2019   PA0002155131
                                                15:56:28
31     F25817E594908EA8A9E9E38596A20DA2D2230ADA 05/19/2019   Vixen     04/09/2019   04/29/2019   PA0002169963
                                                17:07:15
32     FBB1E3387B5D032B30B9137E05F516E696DC5CC5 11/19/2018   Vixen     11/10/2018   11/25/2018   PA0002136725
                                                20:03:35
33     FD451C17F6CD6A9FC4992E362A68B0846555EE33 03/17/2019   Tushy     03/12/2019   04/29/2019   PA0002169947
                                                18:39:50
